DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 3/4/2020 is accepted.
Claim Rejections - 35 USC § 103
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,6,7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsche Augenoptik (DE 10 20150209 484 A1) in view of CN 102930550 A.
 Regarding claim 1, Deutsche Augenoptik discloses (refer to figure 1) a panum's area measurement method, comprising: projecting a first parallax image of a spatial object to the left eye of a user under test, and projecting a second parallax image of the spatial object to the right eye of the user under test (paragraph 0001,0011-0012,0034-0037, the first parallax image.
Deutsche Augenoptik discloses all of the claimed limitations except  a first homologous point and the second parallax image comprising a second homologous point; adjusting a horizontal parallax amount between the first homologous point and the second homologous point until the user under test observes the spatial object producing a ghost; acquiring a parallax amount parameter Ane; calculating a horizontal physical spacing Ax between the first homologous point and the second homologous point based on the parallax amount parameter An,; and calculating a panum's area range (p,,, p,,,) of the user under test based on the horizontal physical spacing Ax. 
However,  (CN 102930550 A1) discloses  a first homologous point and the second parallax image comprising a second homologous point; adjusting a horizontal parallax amount between the first homologous point and the second homologous point until the user under test observes the spatial object producing a ghost; acquiring a parallax amount parameter Ane; calculating a horizontal physical spacing Ax between the first homologous point and the second homologous point based on the parallax amount parameter An,; and calculating a panum's area range (p,,, p,,,) of the user under test based on the horizontal physical spacing Ax. 
It would have been obvious to one of ordinary skill in the art at time o9f invent tion was made to teaching a first homologous point and the second parallax image comprising a second homologous point; adjusting a horizontal parallax amount between the first homologous point and the second homologous point until the user under test observes the spatial object producing a ghost; acquiring a parallax amount parameter Ane; calculating a horizontal physical spacing Ax between the first homologous point and the second homologous point based on the parallax amount parameter An, and calculating a panum's area range  of the user under test based on the horizontal physical spacing Ax in to the Deutsche Augenoptik  a panum's area measurement method for the significant improvement in a method as taught by (CN 102930550 A1). 
Regarding claim 2,  combination of Deutsche Augenoptik in view of (CN 102930550 A)  discloses further comprising: statistically measuring panum's area ranges of users under test having the same attribute as the user under test based on attributes of the users under test; acquiring a panum's region average value of the users under test having the same attribute; and preparing three-dimensional display content based on the panum's area average value. 
Regarding claim 6, Deutsche Augenoptik discloses (refer to figure 1) A wearable display device, comprising a first display unit, a second display unit and an interaction end, wherein the wearable display device further comprises an adjusting module and a measuring module that receive a signal from the interaction end; wherein the first display unit is configured to project a first parallax image of a spatial object to the left eye of a user under test, and the second display unit is configured to project a second parallax image of the spatial object to the right eye of the user under test  (paragraph 0001,0011-0012,0034-0037)
Deutsche Augenoptik discloses all of the claimed limitations except   the first parallax image comprising a first homologous point and the second parallax image comprising a second homologous point; the adjusting module is configured to adjust, under control of the interaction end, a horizontal parallax amount between the first homologous point and the second homologous point until the user under test observes the spatial object producing a ghost; and the measuring module is configured to acquiring a parallax amount parameter An,, calculate a horizontal physical spacing Ax between the first homologous point and the second homologous point based on the parallax amount parameter Ane, and calculate a panum's area range (p, p,) of the user under test based on the horizontal physical spacing Ax.
However,  (CN 102930550 A1) discloses the first parallax image comprising a first homologous point and the second parallax image comprising a second homologous point; the adjusting module is configured to adjust, under control of the interaction end, a horizontal parallax amount between the first homologous point and the second homologous point until the user under test observes the spatial object producing a ghost; and the measuring module is configured to acquiring a parallax amount parameter An,, calculate a horizontal physical spacing Ax between the first homologous point and the second homologous point based on the parallax amount parameter Ane, and calculate a panum's area range (p, p,) of the user under test based on the horizontal physical spacing Ax.
It would have been obvious to one of ordinary skill in the art at time o9f invent tion was made to teaching a first homologous point and the second parallax image comprising a second homologous point; adjusting a horizontal parallax amount between the first homologous point and the second homologous point until the user under test observes the spatial object producing a ghost; acquiring a parallax amount parameter Ane; calculating a horizontal physical spacing Ax between the first homologous point and the second homologous point based on the parallax amount parameter An, and calculating a panum's area range  of the user under test based on the horizontal physical spacing Ax in to the Deutsche Augenoptik  a panum's area measurement method for the significant improvement in a method as taught by (CN 102930550 A1). 
 Regarding claim 7, combination of Deutsche Augenoptik in view of (CN 102930550 A)  discloses further comprising: an analyzing module, which is configured to statistically measure panum's area ranges of users under test having the same attribute as the user under test, and acquire a panum's region average value of the users under test having the same attribute. 
 Regarding claim 13, combination of Deutsche Augenoptik in view of (CN 102930550 A)  discloses An electronic device, comprising: at least one processor; and a memory and a communication component that are communicably connected to the at least one processor; wherein the memory stores instructions executable by the at least one processor, wherein, the instructions, when being executed by the at least one processor, cause the at least one processor to establish a data channel by using the communication component, such that the at least one processor perform the method.
Claims 5, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsche Augenoptik (DE 10 20150209 484 A1) in view of CN 102930550 A further in view of Geisner et al (2013/0083062 A1).
Regarding claim 5, depends on claim 1, Deutsche Augenoptik  and in view of CN 102930550 A  discloses all of the claimed limitations except further comprising: sending the panum's area range (p, ,o p,) to a cloud server.  
Geisner et al discloses sending the panum's area range (p, ,o p,) to a cloud server (15) (paragraph 0044).  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to adding  a cloud sever in in to the , Deutsche Augenoptik  a panum's area measurement method for the purpose of generating an augmented reality and user friendly numerous applications  as taught by Geisner (paragraph 0004).
Regarding claim 10, depends on claim 1, Deutsche Augenoptik and in view of CN 102930550 A   discloses all of the claimed wherein the wearable display device is connected to a cloud server, and the wearable display device comprises a sending module, which is configured to send the panum's area range (pu,, p.).
 Except to the cloud server.
Geisner et al discloses sending the panum's area range (p, ,o p,) to a cloud server (15) (paragraph 0044).  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to adding a cloud sever in in to the , Deutsche Augenoptik  a panum's area measurement method for the purpose of generating an augmented reality and user friendly numerous applications  as taught by Geisner (paragraph 0004). 
 Regarding claim 11, combination of  Deutsche Augenoptik  in view of CN 102930550 A further in view of Geisner et al discloses  wherein the interaction end comprises a head posture acquisition apparatus; wherein the head posture acquisition apparatus is configured to acquire a head posture parameter of the user under test and adjust the parallax amount parameter Ane.  
 Regarding claim 12, combination of  Deutsche Augenoptik  in view of CN 102930550 A further in view of Geisner et al discloses wherein the wearable display device is a virtual reality device or an augmented reality device.  



 
Allowable Subject Matter
3.     Claims 3,4 ,8 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.    The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, wherein the acquiring the parallax amount parameter An, comprises: adjusting the horizontal parallax amount towards a positive parallax amount; acquiring an in-screen parallax amount parameter An,, ; determining an in-screen horizontal physical spacing Ax,0; adjusting the horizontal parallax amount towards a negative parallax amount; acquiring an out-screen parallax amount parameter An...,; determining an out-screen horizontal physical spacing Ax,,; and determining the panum's area range (p,,, ,p,,, ) based on the in-screen horizontal physical spacing Ax,, and the out-screen horizontal physical spacing Δx.
Conclusion
5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/28/2022